UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4452



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

DANNY DEE ALAN,
                                              Defendant - Appellant.


Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.   Frank D. Whitney,
District Judge. (3:01-cr-00076)


Submitted:   November 28, 2007         Decided:     December 19, 2007


Before WILKINSON, NIEMEYER, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Randolph M. Lee, LAW OFFICES OF RANDOLPH M. LEE, Charlotte, North
Carolina, for Appellant. Gretchen C. F. Shappert, United States
Attorney, Adam Morris, Assistant United States Attorney, Charlotte,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Danny Dee Alan pled guilty, without a plea agreement, to

one count of possession with intent to distribute fifty grams or

more of a mixture and substance containing a detectable amount of

methamphetamine, in violation of 21 U.S.C.A. § 841(a)(1), (b) (West

1999 & Supp. 2007).    The district court sentenced Alan to ninety-

seven months in prison.       Alan timely appealed.       Alan’s sole

contention is that his conviction is invalid because, in finding

that there was a sufficient factual basis to support Alan’s guilty

plea, the district court improperly relied on two pounds of sham

methamphetamine (“flex”) found in Alan’s car that he contends were

placed there without his knowledge by a confidential informant

during a reverse sting operation.    Because he failed to raise this

issue in the district court, we review Alan’s claim for plain

error.   United States v. Martinez, 277 F.3d 517, 525 (4th Cir.

2002).

          Under Rule 11(b)(3) of the Federal Rules of Criminal

Procedure, a district court must find a sufficient factual basis to
support a defendant’s guilty plea before entering judgment upon

that plea.    Fed. R. Crim. P. 11(b)(3); United States v. Mitchell,
104 F.3d 649, 652 (4th Cir. 1997).      The district court may rely on

“anything that appears on the record” to conclude that a factual

basis exists.    United States v. DeFusco, 949 F.2d 114, 120 (4th

Cir. 1991).

          Contrary to Alan’s contention, the district court found

a factual basis for Alan’s guilty plea before making any rulings on


                                - 2 -
the flex.   The court’s rulings on the flex concerned the quantity

of drugs for which Alan was responsible for purposes of sentencing

rather than for purposes of establishing a factual basis for Alan’s

guilty plea. Moreover, our review of the record reveals that there

was sufficient evidence in the record independent of the flex to

establish a factual basis for Alan’s guilty plea.   Accordingly, we

find that the district court did not plainly err in concluding that

there was a sufficient factual basis to support Alan’s guilty plea.

            For these reasons, we affirm Alan’s conviction.     We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                          AFFIRMED




                               - 3 -